Citation Nr: 1517628	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2010 correspondence the Veteran requested to appear at a videoconference hearing before the Board.  Subsequently, in June 2011, the Veteran requested to appear at a "video-conference Travel Board hearing."  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Since the Veteran's June 2011 statement indicates that he would like to appear at both a videoconference and Travel Board hearing, it is necessary to clarify which type of hearing he would like.

Because the AOJ schedules Travel Board and videoconference hearings, the case is REMANDED for the following:

Ask the Veteran to clarify whether he wants a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for a hearing pursuant to his clarification.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




